Bell, J.
This being a suit for damages for the alleged conversion of certain cotton, and there being, under the pleadings and the evidence, an issue of fact as to whether the plaintiff had agreed that the cotton might be taken and disposed of as was done by the defendants, one witness having testified positively to an admission by the plaintiff that he made such an agreement, it was error as against the defendants for the court to charge the jury that the evidence presented no issue- as to whether such an agreement had been entered into by the parties, and, the jury having found a verdict for the plaintiff, the court should have granted the defendant’s motion for a new trial.

Judgment reversed.


Jenloins, P. J., and Stephens, J., concur.